DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al., U.S. Patent Application Publication No. 2017/0351293 (Carolan) in view of Zhang et al., “Quantum Photonic Network on Chip” (Zhang).

Regarding claims 1 and 12, taking claim 1 as exemplary, Carolan teaches a quantum optical neural network comprising: 
an array of photon sources to emit photons [An array of optical signals 105b are supplied, inherently requiring an array of optical sources (i.e. photon sources). See Carolan at paragraphs 36-37; Fig. 1]; 
a plurality of neural network layers, in optical communication with the array of photon sources, to perform a neural network operation on the photons [The optical neural network comprises a plurality of layers in optical communication with optical signals 105b via the input waveguide 122. Carolan at paragraph 52; Fig. 4A], the plurality of neural network layers comprising alternating arrays of interconnected optical switches to perform respective linear operations on the photons [Each layer includes an optical interference unit to perform linear operations using an array of Mach-Zehnder interferometers (MZIs) (i.e. optical switches). Carolan at paragraphs 45, 52, and 56. Figs. 4A-4D] and arrays of photon nonlinearities to perform respective nonlinear operations on the photons [Each layers includes an optical nonlinearity unit to perform nonlinear operations using an array of absorbers or bistable materials. Carolan at paragraphs 59; Figs. 4A-4D]; and 
an array of photon detectors, in optical communication with the plurality of neural network layers, to detect the photons [A detector array 130. Carolan at paragraph 39; Fig. 1].
Carolan doesn’t explicitly teach that the array of photon sources and the array of photon detectors are single-photon sources and single-photon detectors and that the operation is on the single photons. In the same field of optical computing, Zhang teaches using single photon sources [Zhang at section 3.1] and single photon detectors [Zhang at section 3.4] for integrated optical circuits that operate on the single photons [Zhang at section 3.2]. Zhang teaches that single photon sources and single photon detectors are key components, or building blocks, that enable high-performance quantum computation on optical, or photonic, integrated circuits [Zhang at Abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the array of photon sources and array of photon detectors of Carolan to comprise an array of single photon sources and an array of single photon detectors, as taught by Zhang, such that Carolan’s neural network layers operate on and produce single photon signals in order to facilitate quantum computation and increase computation performance.

Regarding claims 2 and 13, taking claim 2 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein the array of single-photon sources comprises an array of heralded spontaneous single-photon sources [The single photon sources are heralded from spontaneous photon pair sources. Zhang at section 3.1; See also claim 1 rejection above for combination].

Regarding claims 3 and 14, taking claim 3 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein the array of single-photon sources comprises an array of deterministic single-photon sources [The single photon sources are deterministic single photon emitters. Zhang at section 3.1; See also claim 1 rejection above for combination].

Regarding claim 4, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein the plurality of neural network layers comprises at least five neural network layers [A neural network comprising an input layer, at least 3 hidden layers, and an output layer. Carolan at paragraphs 52; Fig. 4A-4C. A recurrent neural network having a large number of hidden layers. Carolan at paragraph 75; Fig. 10].

Regarding claims 5 and 20, taking claim 5 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein the plurality of neural network layers comprises an array of phase shifters, in optical communication with at least array of interconnected optical switches, to trim phases of the single photons [Phase shifters to shift, or trim, the output of the of MZIs. Carolan at paragraph 45 and 48].

Regarding claims 6 and 16, taking claim 6 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein the respective linear operations are respective arbitrary unitary operations [An arbitrary unitary transformation/operation is performed. Carolan at paragraphs 34 and 62].

Regarding claims 7 and 17, taking claim 7 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein the respective nonlinear operations comprise a phase shift depending on a photon-number of photons incident on a single-photon nonlinearity in one array of single-photon nonlinearities [A phase shift is performed depending the detected signal. Carolan at paragraph 70].

Regarding claims 10 and 18, taking claim 10 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein at least one array of single-photon nonlinearities comprises an array of defect centers or quantum dots [The array of absorbers used to perform nonlinearities comprise a array of quantum dots. Carolan at paragraphs 63 and 66].

Regarding claims 11 and 19, taking claim 11 as exemplary, Carolan, as modified, teaches the quantum optical neural network of claim 1, wherein at least one array of single-photon nonlinearities comprises an array of cavity-based nonlinearities [The optical nonlinearity unit is a cavity based non-linearity. Carolan at paragraph 72-73; Fig. 9B].

Regarding claim 15, Carolan, as modified, teaches the method of claim 12, wherein performing the respective linear operations comprises performing at least ten linear operations [Each layer’s optical inference unit comprises an MZI array, each performing a linear operation. Carolan at paragraph 56. There are at least 3 hidden layers each have at least 4 neurons that each perform the linear operations. Carolan at paragraph 52; Fig. 4A. Therefore, at least 12 linear operations are performed.] and performing the respective nonlinear operations comprises at least nine nonlinear operations [Each layer’s optical nonlinearity unit comprises an array of absorbers performing a nonlinear operation. Carolan at paragraph 59. There are at least 3 hidden layers each have at least 4 neurons that each perform the nonlinear operations. Carolan at paragraph 52; Fig. 4A. Therefore, at least 12 nonlinear operations are performed].


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan in view of Zhang and, further, in view Williamson et al., “Reprogrammable Electro-Optic Nonlinear Activation Functions for Optical Neural Networks” (Williamson).
Regarding claim 8, Carolan, as modified, teaches the quantum optical neural network of claim 7. Carolan, as modified, doesn’t explicitly teach that the phase shift is                         
                            π
                        
                     . In the same field of optical computing, Williamson teaches an optical neural network comprising performing a nonlinear operations comprising a phase shift, wherein the phase shift is                         
                            π
                        
                     [Williamson at section III(A) on page 5; Fig. 2]. Williamson teaches that having control over the activation response (i.e. nonlinear operation) enables the hardware to be reprogrammed for different activation responses, resulting in more flexibility [Williamson at section III(A) on page 5]. Similarly, Carolan teaches that the shift amount can be modified to apply different nonlinear functions [Carolan at paragraph 73]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Carolan’s phase shift to be                         
                            π
                        
                    , as taught by Williamson, in order to implement a specific activation response (e.g. RuLU) while providing flexibility for different activation responses.

Regarding claim 9, Carolan, as modified, teaches the quantum optical neural network of claim 7. Carolan, as modified, doesn’t explicitly teach that the phase shift is less than                         
                            π
                        
                    . In the same field of optical computing, Williamson teaches an optical neural network comprising performing a nonlinear operations comprising a phase shift, wherein the phase shift is less than                         
                            π
                        
                     [E.g. 0.85                        
                             
                            π
                        
                    . Williamson at section III(A) on page 5; Fig. 2]. Williamson teaches that having control over the activation response (i.e. nonlinear operation) enables the hardware to be reprogrammed for different activation responses, resulting in more flexibility [Williamson at section III(A) on page 5]. Similarly, Carolan teaches that the shift amount can be modified to apply different nonlinear functions [Carolan at paragraph 73]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Carolan’s phase shift to be less than                         
                            π
                        
                    , as taught by Williamson, in order to implement a specific activation response while providing flexibility for different activation responses.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123